ATTORNEY GRIEVANCE                                    IN THE
COMMISSION OF MARYLAND                                COURT OF APPEALS
                                                      OF MARYLAND
          Petitioner
                                                       Misc. Docket AG
V.
                                                      No. 51
MELISSA K. NGARURI, aka MELISSA
 N. KENNEY                                            September Term, 2015

          Respondent
                                  ****************************
                                              ORDER

          This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission of Maryland and Respondent, Melissa K. Ngaruri, aka Melissa N. Kenney, to

suspend the Respondent from the practice of law for thirty (30) days. The Court having

considered the Petition, it is this   23rd       day of         October                ,20I5,

          ORDERED, that Respondent, Melissa K. Ngaruri, aka Melissa N. Kenney, be and she is

hereby suspended from the practice of law in the State of Maryland for thirty (30) days for

violations of Maryland Lawyers' Rules of Professional Conduct 5.5(a) and 7.1(a)(I); and it is

further

          ORDERED, that the suspension shall take effect immediately upon the date of this Order;

and it is further

          ORDERED, that the Clerk of this Court shall remove the name of Melissa K.

Ngaruri/Melissa N. Kenney, from the register of attorneys in the Court and certify that fact to the

Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State

in accordance with Maryland Rule 16-772(d).

                                                               /s/ Lynne A. Battaglia
                                                               Senior Judge